Citation Nr: 0936798	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-27 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for social phobia (claimed 
as an anxiety disorder) secondary to service connected ulnar 
neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1997 to July 
2000. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Veteran has since moved and the Veteran's file 
is currently within the jurisdiction of the Pittsburgh, 
Pennsylvania RO. 

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in June 2008 for further development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review. 


FINDINGS OF FACT

The preponderance of the evidence indicates that the 
Veteran's social phobia is not related to any incident of 
service nor is it related to any service-connected 
disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a social phobia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a May 2004 letter, issued prior to the 
decision on appeal, as well as an August 2008 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  December 2007 and August 2008 
letters advised the Veteran of the evidence needed to 
establish a disability rating and effective date.  The claim 
was last readjudicated in August 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including service treatment records and post service 
treatment records and examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Pelegrini, 18 Vet. App. at 121.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran claimed in his letter dated in January 2004 that 
he has an anxiety disorder resulting from the medication he 
was given after nerve decompression surgery during August 
1999.  The Veteran additionally contends that he was 
diagnosed with an anxiety disorder during 2000.  The Veteran 
submitted a letter from his spouse dated in June 2004 
indicating that his anxiety disorder began after his in-
service surgery.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence, the Board notes that the Veteran's 
service treatment records indicate that the Psychological 
Research Service at Lackland Air Force Base referred the 
Veteran to the Behavioral Analysis Service for additional 
psychological testing a few days after he entered service in 
August 1997.  It was noted he was not psychologically 
distressed, but that extroversion, openness to new 
experiences, being agreeable and being conscientious were 
less than normal.  Additionally, a March 1998 document in the 
Veteran's service treatment records indicates that the 
Veteran's record had been reviewed for a top secret security 
clearance and that medical record entries from when the 
Veteran was seen in the Behavioral Analysis Service showed 
that the Veteran was diagnosed with adjustment disorder with 
anxious mood.  However, the Board notes that April 1999 and 
April 2000 records of medical care indicate that he had not 
felt down, hopeless, panicky, or anxious during the few 
months prior.  The records were filled out and signed by the 
Veteran.  An April 2000 medical record indicating the 
Veteran's current medical maladies did not indicate a mental 
illness problem and specifically indicated the Veteran denied 
psychosis.  The Veteran was afforded a VA medical examination 
during June 2000 in the context of his discharge for medical 
reasons from active service.  The Veteran indicated several 
physical disabilities but did not report any mental health 
problems at that time.

An October 2000 VA record from the Denver VA medical system 
indicates that the Veteran complained of insomnia, anxiety 
and diaphoresis which he stated had begun in April 2000.  An 
additional October 2000 mental health treatment note 
indicates that the Veteran reported no past psychiatric 
treatment or history of depression.  

VA treatment records dating from June 2004 to September 2004 
indicate that the Veteran was diagnosed with social phobia 
and panic disorder.  The examiners recited the Veteran's 
provided history indicating that his mental health condition 
was related to active service; either related to his nerve 
surgery or related to the way the military "forced him out" 
due to his physical problems.  

The Veteran was afforded a VA examination during December 
2004.  The Veteran indicted that his mental health problems 
resulted from taking Percocet after in-service surgery.  The 
examiner indicated that the Veteran had very mild symptoms, 
related to social phobia which were less likely than not 
related to Percocet or other medications.  

The Veteran was afforded an additional VA authorized 
examination during April 2009.  The Veteran was diagnosed 
with social phobia.  The examiner noted that the Veteran and 
his spouse contended that his social phobia was secondary to 
his service-connected nerve disorder.  The examiner indicated 
that the Veteran no longer had muscle hypotrophy and there 
were equal callous formation on both hands; therefore, the 
Veteran no longer had residuals of the ulnar nerve disability 
with subsequent surgery.  The examiner indicated that 
according to general psychiatric teaching, a relatively mild 
neurological disorder such as the Veteran had does not cause 
persistent mental disorders.  However, with vulnerable 
personalities, a mild depressive mood might be possible for a 
few weeks.  Additionally, the examiner indicated that post-
operative prescribed medication cannot cause a persistent 
mental disorder.  The examiner further indicated that the 
Veteran's described avoidance of crowds and restricted 
contacts revealed a mild disorder which the examiner could 
not attribute to the Veteran's military service.  He 
reiterated that the Veteran's sulcus-ulnaris syndrome, of 
which there were no current residuals, would not cause the 
mental health condition described by the Veteran.

In light of the above, the Board finds that the preponderance 
of the evidence is against a finding that the Veteran's 
current mental health disability is related to service or is 
secondary to any incident of service.  The probative medical 
evidence of record, to include the opinions of two medical 
examiners, indicates that it is less likely than not that the 
Veteran's mental health condition is related to service or 
his service-connected ulnar neuropathy, surgery for such 
condition, or medication given in the context of treatment 
for his ulnar neuropathy.  The examiners reviewed the claims 
file when rendering their opinions and provided a rationale 
for the 
conclusions.  As such they are entitled to great probative 
value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an 
opinion that is based on review of the medical evidence is 
more probative than an opinion that is based on the veteran's 
reported history).  

Conversely, the only medical evidence favorable to the claim 
was statements rendered by a social worker in the context of 
VA treatment, which merely reiterate the Veteran's 
contentions and did not include claims file review.  Thus, 
such statements are entitled to little, if any, probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history and unsupported by clinical findings is not 
probative); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  Thus, the Board 
finds that the probative medical evidence of record fails to 
show a relationship between the Veteran's current mental 
health disability and any incident of active service or a 
service-connected disability.

The Board acknowledges the Veteran's and his spouse's 
contentions that the claimed disability is related to 
service.  The Board observes, however, that they, as 
laypeople, are not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
psychiatric disorder as such requires medical expertise.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not 
to provide medical diagnosis); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, while the 
Veteran contends his symptoms have existed since service, the 
question of  whether the symptoms experienced in service or 
following service are in any way related to his current 
psychiatric disorder requires medical expertise to determine.  
Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the 
veteran is competent to testify to the pain he has 
experienced since his tour in the Persian Gulf, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition he is 
currently diagnosed with.").  Thus, the Veteran's statement 
and those of his spouse are not sufficient to establish a 
nexus for purposes of 38 C.F.R. § 3.303(b).  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007). 

As the preponderance of the competent and probative evidence 
is against the claim for service connection for the Veteran's 
claimed psychiatric disorder on both a direct and secondary 
basis, the appeal is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for social phobia (claimed 
as an anxiety disorder) secondary to service connected ulnar 
neuropathy is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


